Exhibit 10.1
AGREEMENT FOR TERMINATION OF EMPLOYMENT
     THIS AGREEMENT FOR TERMINATION OF EMPLOYMENT (“Agreement”) is between Waste
Management, Inc. (the “Company”) and Lawrence O’Donnell, III (“Executive”).
Preamble
     WHEREAS, the Company and Executive previously entered into that certain
Employment Agreement dated January 21, 2000, as amended as of October 20, 2004
and December 31, 2008 (as so amended, the “Employment Agreement”);
     WHEREAS, the employment of Executive will terminate effective June 30,
2010;
     WHEREAS, the Company and Executive now jointly desire to enter into this
Agreement to supplement the continuing provisions of the Employment Agreement;
and
     NOW, THEREFORE, in consideration of the premises and agreements contained
herein, and for other good and valuable consideration, the adequacy and receipt
of which are hereby acknowledged, the Company and Executive agree as follows:
     1. Termination of Positions and Employment. The employment of Executive
will terminate effective June 30, 2010. From and after the date of execution of
this Agreement by the Company and Executive, Executive will no longer be (1) the
President, Chief Operating Officer or any other officer of the Company or (2) an
officer or director of any subsidiary of the Company. Executive agrees to
continue in his employment with the Company until June 30, 2010 to assist in
transition. The parties agree that Executive’s employment will terminate under
circumstances entitling Executive to the payments, compensation and benefits set
forth in Section 6(e) of the Employment Agreement, as more specifically detailed
in a summary sheet which has been previously provided to Executive. The Company
shall withhold, or cause to be withheld, from all such payments, compensation
and benefits the amounts required to be withheld pursuant to federal, state or
local tax laws.
     2. Other Agreements. This Agreement does not amend, supersede, waive or
release any agreements, plans or implementing documentation relating to
Executive’s employment with, and compensation and benefits from, the Company,
including the Employment Agreement, the Executive’s Indemnity Agreement dated
October 27, 2005, any plans, agreements, grants or acceptances providing
participation or benefits under the Company’s various equity-based compensation
plans (collectively, the “Employment Documents”). The Employment Documents
contain agreements, covenants and other provisions that are stated or are
intended to remain effective after termination of Executive’s employment, and
Executive and Company confirm that the agreements, covenants and other
provisions in the Employment Documents shall continue in full force and effect
in accordance with their terms after termination of Executive’s employment. On
and as of the close of business on June 30, 2010, the Company and Executive will
execute and deliver mutual releases in substantially the form that the parties
have previously agreed.

 



--------------------------------------------------------------------------------



 



     Effective as of the June 1, 2010.

            LAWRENCE O’DONNELL, III
(“Executive”)
      /s/ Lawrence O’Donnell, III       Lawrence O’Donnell, III     
June 1, 2010
(Date)        WASTE MANAGEMENT, INC.
(The “Company”)
      By:   /s/ David P. Steiner         David P. Steiner        Chief Executive
Officer      
June 1, 2010
(Date)     

 